Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Klecyngier on 05/11/22.

The application has been amended as follows: 
Claim 2. Please delete: “, in particular CN” from the claim. Thus, the last line of the claim should now read: R3 is selected from Cl, Br, and CN.

Claim 13. Please add “insect, acarine, mollusc, and nematode” immediately before the word pests in line 1 of the claim.

Claim 14. Please add “insect, acarine, mollusc, and nematode” immediately before the word pests in line 2 of the claim.

Claim 19. Please rewrite lines 4-5 of the claim to read, “N-acetyl-2-chloro-N-(1-cyanocyclopropyl)-5-[1-[1-cyclopropyl-5-[1,2,2,2-tetrafluoro-1-trifluoromethyl )ethyl ]pyrrol-2-yl]pyrazol-4-yl]benzamide.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments to the claims have overcome the previous claim objections and rejections under 112. Applicants submission of a terminal disclaimer over copending 16754016 and its approval on 01/12/22 have rendered all previous double patenting rejections moot. As discussed in the previous office action the closest prior art WO2014122083 and WO2015067646 cited on applicant’s IDS which teach compounds which only differ from the instantly claimed compounds in that the instant pyrrole ring portion of the structure 
    PNG
    media_image1.png
    134
    103
    media_image1.png
    Greyscale
is instead a pyrazole ring in these two references, 
    PNG
    media_image2.png
    164
    160
    media_image2.png
    Greyscale
, and this is not an obvious substitution to make, e.g. a pyrrole for the pyrazole moiety in both WO2014122083 and WO2015067646 because pyrroles are not classical bioisosteres of pyrazoles as is evidenced by the state of the art 2020 publication pharmablock ( https://www.pharmablock.com/cn/web/upload/2020/03/06/15834758432779op2p.pdf) which teaches that pyrazoles have aromaticity of around 61 whereas the instantly claimed pyrrole moieties only have aromaticity of 31 and that pyrazoles have different bond lengths for each of the five bonds in the molecule and pyrazole has different bonding environments of the two Nitrogen atoms and the two carbon atoms on either side as such a pyrazole is not a classical bioisostere of the instantly claimed pyrrole (See pg. 2). As such, the instantly claimed compounds are not obvious variants of the compounds disclosed in WO2014122083 and WO2015067646.
Thus, instant claims 1-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616